DETAILED ACTION
This Office action for U.S. Patent Application No. 16/523,445 is responsive to the Request for Continued Examination filed 17 February 2021, in reply to the Final Rejection of 1 September 2020 and the Interview of 13 January 2021.
Claims 21–28 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant's submission filed on 17 February 2021 has been entered.

Allowable Subject Matter
Claims 21–28 are allowed.
The following is an examiner’s statement of reasons for allowance: As discussed in the 13 January 2021 interview, figure 23 of U.S. Patent Application Publication No. 2015/0229907 A1 (“Bridges”) does not disclose or make obvious the details of the color patterns as amended.  Figures 26 and 27 of Bridges further do not provide sufficient disclosure to allow the examiner to state that they also are prior art references that would prevent patentability of the claims as amended.  U.S. Patent Application Publication No. 2013/0093881 A1 discloses various patterns having alternating lines and dashes, but not in the detail claimed.  Other prior art cited in the attached Notice of Cited References discloses conventional structured light patterns comprising a grid or a one-dimensional pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2017/0038196 A1
U.S. Patent Application Publication No. 2016/0253815 A1
U.S. Patent Application Publication No. 2015/0103358 A1
U.S. Patent Application Publication No. 2014/0285816 A1
U.S. Patent Application Publication No. 2014/0028801 A1
U.S. Patent Application Publication No. 2004/0222987 A1
U.S. Patent Application Publication No. 2010/0309328 A1
U.S. Patent Application Publication No. 2003/0016366 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David N Werner/Primary Examiner, Art Unit 2487